Citation Nr: 0506087	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-12 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from May 1951 to 
August 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO assigned an increased 
rating of 10 percent for bilateral hearing loss effective 
from February 19, 2002, the date of receipt of the veteran's 
claim for increase.  

On preliminary review of the appeal in March 2004, the Board 
found that the veteran's substantive appeal as to the issue 
of entitlement to a rating higher than 10 percent had been 
timely filed and remanded the merits of the increased rating 
issue to the RO for further development.  The RO subsequently 
continued its prior decision as to the rating for hearing 
loss and returned the case to the Board.  


FINDINGS OF FACT

1.  Before July 23, 2004, bilateral hearing loss ear was 
manifested by no greater than Level VI hearing loss in the 
right ear and Level III hearing in the left ear.  

2.  As of July 23, 2004, bilateral hearing loss is manifested 
by Level IX hearing in the right ear and Level VI hearing in 
the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
bilateral hearing loss before July 23, 2004, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2004).  

2.  The criteria for an increased rating of 40 percent for 
bilateral hearing loss from July 23, 2004, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the June 2002 rating decision, the March 
2003 Statement of the Case and the September 2004 
Supplemental Statement of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claim.  The Statement of the Case and the 
Supplemental Statement of the Case both set forth the text of 
the VCAA regulations.  

In addition, in May 2002 and April 2004 the RO sent the 
veteran letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  

The letters specifically advised him, in compliance with 
Quartuccio, that to obtain a higher evaluation he should 
submit evidence that his bilateral hearing loss had worsened.  
The letters advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  The letters explained that VA would help him 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if he furnished enough 
information to enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the timing of the May 2002 VCAA notice letter 
complied with the express requirements of the law as found by 
the CAVC in Pelegrini II.  Although the RO issued a second 
VCAA notice letter in April 2004, the May 2002 letter by 
itself was adequate to satisfy the VCAA.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  



The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letter that 
was provided to the veteran does not specifically set forth 
the "fourth element," the Board finds that the written 
communications provided to the veteran throughout the period 
of his claim are sufficient in the aggregate to satisfy that 
requirement.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications and that any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  The veteran has 
undergone three VA audiology evaluations in connection with 
his claim for an increased rating for bilateral hearing loss.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting service-connected from diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §4.1 (2004).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Evaluations for bilateral defective hearing are determined on 
the basis of organic impairment of hearing acuity established 
by controlled speech discrimination tests and the average 
hearing threshold level determined by pure tone audiometry 
testing.  

The VA rating schedule sets forth 11 levels of auditory 
acuity, shown in chart form, designated as level I for 
essentially normal hearing through level XI for profound 
deafness at 1,000, 2,000, 3,000 and 4,000 hertz in 
combination with the degree speech discrimination ability.  
38 C.F.R. § 4.85, Tables VI and VII (2004).  




The rating schedule contains additional provisions for 
evaluating exceptional patterns of hearing impairment.  
38 C.F.R. § 4.86 specifies the following:  

(a)  When the pure tone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.  

(b)  When the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. 
§§ 3.102, 4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background 

By a December 1974 rating decision, the RO granted service 
connection for partial deafness, perceptive type, bilateral, 
and assigned an initial noncompensable evaluation effective 
from the date of receipt of the veteran's original service 
connection claim in September 1974.  

A claim for an increased rating was received from the veteran 
on February 19, 2002.  

The veteran had a VA audiology examination in May 2002 in 
connection with his claim.  He had been issued VA hearing 
aids two months earlier.  The pure tone thresholds at 1,000, 
2,000, 3,000 and 4,000 Hertz were 45, 80, 100 and 100 
decibels in the right ear and 30, 65, 85 and 90 decibels in 
the left ear.  The speech reception scores were 76 percent in 
the right ear and 88 percent in the left ear.  These test 
results were interpreted to represent mild sloping to severe 
sensorineural hearing loss bilaterally.  Speech reception was 
characterized as fair in the right ear and good in the left 
ear.  

On VA audiology testing in April 2003, the pure tone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz  were 40, 
90, 100 and 95 decibels, respectively, in the right ear and 
40, 95, 95, and 90 decibels in the left ear.  The speech 
discrimination scores
 were 72 percent in the right ear and 84 percent in the left 
ear.  

The veteran had further VA audiology testing on July 23, 
2004.  He reported that he had noticed a sudden decrease in 
the hearing in his right ear in April 2004 and experienced a 
plugged sensation.  He noticed a sensation of fullness with 
increased altitude.  The pure tone thresholds at 1,000, 
2,000, 3,000 and 4,000 Hertz were 60, 100, 105 and 115 
decibels, respectively, in the right ear and 35, 80, 95, and 
95 decibels in the left ear.  The speech discrimination 
scores were 52 percent in the right ear and 80 percent in the 
left ear.  The veteran was scheduled for fitting of new 
hearing aids.  


Analysis

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2004), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection.  
Consequently, although the entire recorded history must be 
considered, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
see also Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  

Ratings for bilateral hearing loss are assigned by 
application of a formula incorporated into the VA rating 
schedule in chart form which identifies eleven levels of 
hearing loss impairment for which numeric designations are 
assigned.  The selection of the disability evaluation 
appropriate in any particular case is established by the 
mechanical application of the rating criteria to the numeric 
designations assigned on the basis of the audiometric test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In the present case, the pure tone thresholds obtained in May 
2002 showed an average decibel loss of 81 decibels in the 
right ear and 68 decibels in the left ear at the four 
relevant frequencies, with speech discrimination scores of 76 
percent and 88 percent in the right and left ears 
respectively.  At the April 2003 examination, the average 
decibel loss at these frequencies was 81 decibels in the 
right ear and 78 decibels in the left ear, with speech 
discrimination scores of 72 percent in the right ear and 84 
percent in the left ear.  

Comparison of these speech recognition scores and average 
pure tone audiometry thresholds to the regulatory 
requirements shows that the veteran had Level I hearing in 
each ear at both examinations.  Although his hearing was 
somewhat worse in the left ear at the April 2003 examination 
than it had been in May 2002, it was still within the range 
of hearing impairment designated as Level I for VA rating 
purposes.  

Under Table VII of the rating schedule, Level I hearing in 
the each ear translates to a noncompensable rating for 
bilateral hearing loss.  

It should be noted that the rating criteria contain 
additional provisions for rating certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 in cases where the speech discrimination 
test may not reflect the severity of communicative 
dysfunction experienced by certain veterans.  These patterns 
were identified in review studies carried out by the Veterans 
Health Administration's Audiology and Speech Pathology 
Service in 1991.  

The revised provisions, which are set forth above, apply 
where the pure tone thresholds at each of four specified 
rating frequencies are 55 decibels or more or where there is 
a wide discrepancy between the decibels reported at 1,000 and 
2,000 Hertz.  If either is shown, the speech discrimination 
scores need not be considered.  

In the present case, the test scores obtained at the May 2002 
and April 2003 VA examinations do not qualify for special 
treatment under these provisions since in both cases the pure 
tone thresholds in both ears were not all 55 decibels or 
greater and the discrepancies between the thresholds at 1,000 
and 2,000 Hertz were less than that required by the 
regulation.  

When the veteran was reexamined in July 2004 following the 
Board's remand, the degree of hearing impairment was 
significantly greater than that recorded on the prior 
examinations.  The pure tone thresholds averaged 95 decibels 
and 76 decibels in the right and left ears, and the speech 
discrimination scores were 52 percent and 80 percent, 
respectively.  Under Table VI, these test results would 
require the assignment of a 30 percent rating.  

However, since all of the pure tone thresholds in the right 
ear were higher than 55 decibels, the veteran is entitled to 
a rating under Table VIa without regard to the speech 
discrimination scores.  Under that table, he has Level IX 
hearing in the right ear and Level VI hearing in the left 
ear, which warrants a 40 percent rating from July 23, 2004, 
the date of the examination that showed hearing impairment at 
that level.  

It should be noted that the veteran has complained that the 
VA test results are not accurate since they were obtained in 
a controlled atmosphere rather than in normal everyday noise 
associated with listening to the television, talking on the 
telephone, or conversing in a room where other people are 
talking.  The VA audiology tests do in fact take into 
consideration the average noisy environment in which veterans 
find themselves exposed to on a daily basis.

Accordingly, the Board finds that a preponderance of the 
evidence of record is against the claim for a rating higher 
than 10 percent for bilateral hearing loss before July 23, 
2003, but that a proper basis is established for the 
assignment of a 40 percent rating as of that date.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to an increased rating higher than 10 percent for 
bilateral hearing loss before July 23, 2004, is denied.  

Entitlement to an increased rating of 40 percent for 
bilateral hearing loss is granted from July 23, 2004, subject 
to the criteria governing the payment of monetary awards and 
the appeal is allowed to that extent.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


